DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks

	In response to communications sent November 17, 2022, claim(s) 1, 4-8, and 10-21 is/are pending in this application; of these claim(s) 1 and 15 is/are in independent form.  Claims 15-21 are withdrawn from consideration.  Claim(s) 1, 10, 13, and 14 is/are currently amended; claim(s) 4-8, 11, and 12 is/are original; claim(s) 2, 3, and 9 is/are cancelled.

Response to Amendment
The amendment to the title is acknowledged and has been entered into the record.

Response to Arguments
Applicant’s arguments, see page 8, lines 13-19, filed November 17, 2022, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 
Regarding 35 U.S.C. § 112(d), Applicant’s arguments, see page 8 lines 20-24, filed November 17, 2022, with respect to claim 9 have been fully considered and are persuasive.  Claim 9 is cancelled, hence the rejection of claim 9 is moot.
Regarding 35 U.S.C. § 102, Applicant's arguments filed November 17, 2022 have been fully considered but they are not persuasive.  Applicant amends the “biological process” to be a laboratory biological process.  The Examiner did not locate any special definitions of “laboratory” in the Applicant’s Specification, so the plain meaning is presumed.  According to the American Heritage Dictionary, Fifth Edition, a laboratory can be a “room or building equipped for scientific experimentation or research”’; arguably, bioprocessing facilities are used for experiments to optimize the bioprocessing facilities itself; hence a biological production facility should be considered a type of specialized laboratory.  Hence, the additional limitation does not meaningfully distinguish from cited art (US-20080103748-A1, “Axelrud”), which teaches an experimental bioprocessing facility.
Applicant further argues the cited flowchart elements in Axelrud are “high-level,” whereas the claimed “standardized unit operations” are low-level.  The Examiner respectfully disagrees that the claims clarify a threshold between high-level operations and low-level operations when applying the plain meaning of “standardized unit operations.”
Regarding the elements being “unit operations,” Applicant’s Figure 2(a) and 2(b) depict workflow steps that appear similar to Axelrud’s flowchart because the claimed units are depicted as high-level descriptors in the figures.  Hence, the Examiner believes that “unit operations” are at a similar “level” as Axelrud’s flowchart.
Regarding the limitation that unit operations that are “standardized,” the Applicant has not provided any clarification on how the unit operations are “standardized,” other than that the unit operations are each “self-contained.”  Hence, at the very least, the steps depicted in the reference are “standardized” in that they are each “self-contained” in the Axelrud reference.  In the absence of any other guidance in the claim of a “standard” for the “unit operations,” any such broad standard applicable to each unit operations would address the plain meaning of the “standard” unit operation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., schemas, Bradford elements, and “syntax of a programming language”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant further argues that the scale of the process of the reference does not match the scale of the Applicant’s invention.  However, the particular scale of the Applicant’s invention is not described as a limitation in the claim.  The claims merely recite being “scalable,” interpreted as “capable of being scaled,” rather than limiting the claimed invention to a particular scale.
	Therefore, the rejections are not withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5-8, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US-20080103748-A1 (“Axelrud”).

As to claim 1, Axelrud teaches the system for performing a laboratory (according to the American Heritage Dictionary, Fifth Edition, a laboratory can be a “room or building equipped for scientific experimentation or research”; arguably, bioprocessing facilities are used for experiments to optimize the bioprocessing facilities itself; hence a biological production facilitate is a type of laboratory) biological process (Axelrud Figure 5) that includes a step involving one or more of a reproducible (Axelrud Figure 5 element 510 and Para [0102]: a predictable production process under computer control) and scalable (Axelrod Figure 5 element 502 and Para [0094]: a production process) transformation of a material into a physical product (Axelrud Figure 5 element 502 and Para [0093]: biofuel production; see also Figure 6 element 614 for a scaled-up biofuel plant) or a quantification of an amount of a molecule in the material (Axelrud Figure 5 element 508 and Para [0100]: determining target values of variables for the bioprocess), the system comprising:
(i) a server with at least one processing module (Axelrud Figure 6 and Para [0105]) adapted to implement a method for performing the laboratory (e.g., bioprocessing laboratory, American Heritage dictionary) biological process (Axelrud Figure 5 element 502 and Para [0094]: a biological production process) wherein the method comprises implementation of at least one unit operation (Axelrud Para [0060]: a step within a fermentation process), according to a standardized element structure of a combination of elements (Axelrud Para [0093]: a series of computer-implemented steps that are according to a flowchart of standardized steps) that are each reproducible (Axelrud Para [0093]: predictive control) and scalable (Axelrod Figure 5 element 502 and Para [0094]: a production process; see also Figure 6 element 614 for a scaled-up biofuel plant) in a plurality of workflows including a workflow to perform the laboratory (e.g., bioprocessing laboratory, American Heritage dictionary) biological process (Axelrud Para [0093]: the computer method according to the flowchart that performs control of a biological process of bioproduction), wherein the unit operation is a self-contained process of the laboratory (e.g., bioprocessing laboratory, American Heritage dictionary) biological process (Axelrud Para [0060]: fermentation process)  and, the standardized element structure includes a plurality of functional section blocks (Axelrud Para [0093]: a series of computer-implemented steps that are according to a flowchart of standardized steps), including at least one selected from the group consisting of: (these elements are claimed in the alternative and do not all need to be mapped) imports (Axelrud Para [0109]: code imports), parameters (Axelrud Figure 5 element 508 ad Para [0069]: the flowchart includes steps in input parameters), data (Axelrud Para [0099]: data), physical inputs (Axelrud Para [0070]: physical inputs), requirements (Axelrud Para [0115]: various requirements), setup (Axelrud Para [0103]: initialize), and execution steps (Axelrud Figure 5 Para [0102]: a predictable production process under computer control);
(ii) a data storing mechanism which is accessible by the at least one processing module for maintaining a record of standardized elements (Axelrud Para [0107]: storage), wherein each standardized element defines a unit operation in a laboratory (e.g., bioprocessing laboratory, American Heritage dictionary) biological process (Axelrud Para [0105]: software programs to control bioprocessing);
(iii) a first interface for accessing the method (Axelrud Para [0105] and Figure 6 element 612 illustrates a computer having a first interface for accessing the computer controller); and
(iv) a second interface for controlling an automated laboratory equipment to implement the at least one unit operation of the laboratory biological process to perform the reproducible and scalable transformation of the material into a physical product (Axelrud Para [0105]: the computer controller 612 controls the biofuel plant 614).

As to claim 4, Axelrud teaches the system of claim 1, wherein the data storing mechanism comprises a database (Axelrud Para [0107]: the storage systems describe a trivial, low-feature database similar including the data-storing features of a file system, particularly when interfacing with the objects and techniques described in Axelrud Para [0109]).

As to claim 5, Axelrud teaches the system of claim 1, wherein the method is provided through a cloud service (Axelrud Para [0105]; Figure 6 illustrates a remote computer 612; the Examiner argues that remote networks of computer systems which execute the software are a trivial example of a cloud system).

As to claim 6, Axelrud teaches the system of claim 1, wherein the system comprises (these elements are claimed in the alternative and do not all need to be mapped) a website (Axelrud Para [0108]: Internet appliance or network appliance) or a mobile device (Axelrud Para [0108]: personal computer system) or computer application to access the method. (Axelrud Para [0108]: computer system)

As to claim 7, Axelrud teaches the system of claim 1, wherein the system is incorporated as part of a laboratory (e.g., bioprocessing laboratory, American Heritage dictionary) information management system (LIMS) (Axelrud Para [0111]: integration with laboratory property models and reading from laboratory results).

As to claim 8, Axelrud teaches the system of claim 1, wherein the standardized element structure further comprises at least one additional section block selected from the group consisting of: physical outputs (Figure 5 block 508 and Para [0100]: outputting); analysis (Figure 5 block 508 and Para [0101]: dynamic modeling); and validation steps (Figure 5 block 508 and Para [0100]: comparison to an objective function).

As to claim 10, Axelrud teaches the system of claim 1, wherein the laboratory (e.g., bioprocessing laboratory, American Heritage dictionary) biological process comprises at least two unit operations (Axelrud Para [0105]: a plurality of software programs), wherein each unit operation is defined according to a standardized element structure (Axelrud Para [0093]: a series of computer-implemented steps that are according to a flowchart of standardized steps).

As to claim 11, Axelrud teaches the system of claim 10, wherein the at least two unit operations are non-identical (Axelrud Para [0060]: a plurality of steps within a fermentation process).

As to claim 12, Axelrud teaches the system of claim 1, wherein the at least one unit operation is selected from the group consisting of (this element is in the alternative and each member of the list does not need to be mapped): a conversion (Axelrud Para [0060]: conversion of biofuels); a reaction (Axelrud Para [0060]: a reaction within a fermentation process); a purification (Axelrud Para [0143]: biofuel purification); a construct assembly step (Axelrud Para [0014]: a bioprocessing plant); an assay or analysis including any of a quantification of a product (Axelrud Para [0050]: a measurement for a biofuel production process), a by-product (Axelrud Para [0008]: byproducts) or reagent (Axelrud Para [0008]: various reagents); a nucleotide or protein/peptide synthesis (Axelrud Para [0008]: yeast growth, which entails growing cells comprising DNA and protein); a cell culture (Axelrud Para [0008]: yeast culture); an incubation (Axelrud Para [0051]: growth); a restriction (Axelrud Para [0060]: an enzymatic activity); a ligation; a mutation; an inoculation; a lysis; a transformation; an extraction (Axelrud Para [0065] extraction); conditioning of a product (Axelrud Para [0067]: determining best operating conditions); and an amplification.

As to claim 13, Axelrud teaches the system of claim 1, wherein the laboratory (e.g., bioprocessing laboratory, American Heritage dictionary) biological process comprises a manufacturing process (Axelrud Para [0096]: a production process).

As to claim 14, Axelrud teaches the system of claim 1, wherein the laboratory (e.g., bioprocessing laboratory, American Heritage dictionary) biological process comprises an analytical process (Figure 5 block 508 and Para [0101]: dynamic modeling).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:
US-20080104003-A1:  Predictive control of fermentation
US-7745204-B1:  Laboratory information management systems
EP-661380-A2:  Control of a fermentation system
WO-0070490-A2:  Continuous bioprocessing control
AT-11199-U2:  Control of a biogas system
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1671                                                                                                                                                                                                        December 13, 2022